 



Exhibit 10.1
INDEMNIFICATION AGREEMENT
     THIS AGREEMENT is made this                      day of
                                        , 200___, between Ciena Corporation, a
Delaware corporation (the “Company”), and
                                         (the “Indemnitee”), with respect to the
following facts:
          A The Company’s Restated Certificate of Incorporation limits the
personal liability of the Company’s directors to the Company or its stockholders
for monetary damages arising from a breach of fiduciary duty, as provided
therein, to the fullest extent permitted by the Delaware General Corporation Law
(the “DGCL”);
          B. The Company’s Restated Certificate of Incorporation and Bylaws
require the Company to indemnify its directors, officers, employees and agents,
as provided therein, to the fullest extent permitted by the DGCL;
          C. The Company’s Restated Certificate of Incorporation provides that
Expenses incurred by a director or officer in defending a civil or criminal
action, suit or proceeding may be paid by the Company as the Board of Directors
deems appropriate, provided such director or officer delivers an undertaking to
repay such amount if it shall ultimately be determined that such person is not
entitled to indemnification;
          D. The Company recognizes Indemnitee’s need for protection against
personal liability and that increases in corporate litigation potentially
subject the Indemnitee to greater risk in his or her service of the Company;
          E. In order to induce Indemnitee to serve, or to continue to serve the
Company in an effective manner, the Company wishes to provide the Indemnitee
with the benefits contemplated by this Agreement;
          F. The contractual assurances made herein are supplemental to, and in
furtherance of any indemnification or advancement of Expenses provided in the
Company’s Restated Certificate of Incorporation, Restated Bylaws, or subject to
D&O Insurance, if any, obtained by the Company; and
          G. As a result of the provision of such benefits, Indemnitee has
agreed to serve or to continue to serve the Company.
     NOW, THEREFORE, the parties hereto do hereby agree as follows:
          1. Definitions. The following terms, as used herein, shall have the
following respective meanings:
                    a. Beneficial Ownership: shall be determined, and a Person
shall be the “Beneficial Owner” of all securities that such Person is deemed to
own beneficially,

 



--------------------------------------------------------------------------------



 



pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, as amended, or
any successor rule or statutory provision (the “Exchange Act”).
               b. A Change in Control: shall be deemed to have occurred if:
               (A) any Person (other than (i) the Company or any Subsidiary, or
(ii) any employee stock ownership or other employee benefit plan of the Company
or any Subsidiary or any trustee of or fiduciary with respect to any such plan
when acting in such capacity) is or becomes, after the date of this Agreement,
the Beneficial Owner of 20% or more of the total voting power of the Voting
Shares;
               (B) during any period of two consecutive years, individuals who
at the beginning of such period constitute the Board of Directors of the Company
and any new director whose election or appointment by the Board of Directors or
nomination or recommendation for election by the Company’s stockholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof;
               (C) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation that would result in the Voting Shares of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Shares of the surviving entity) at
least 80% of the total voting power represented by the Voting Shares of the
Company or the surviving entity outstanding;
               (D) the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or
               (E) there is a change in control of a nature that would be
required to be reported in response to Item 5.01 of Form 8-K promulgated under
the Exchange Act as that Item is in effect as of the date hereof or any
subsequent Item of Form 8-K that replaces Item 5.01.
               c. Claim: means any threatened, pending or completed action,
suit, arbitration or proceeding, or any formal or informal inquiry or
investigation, whether brought by or in the right of the Company, by a third
party or otherwise, that Indemnitee in good faith believes might lead to the
institution of any action, suit, arbitration or proceeding, whether civil,
criminal, administrative, investigative or other, or any appeal therefrom.
               d. D&O Insurance: means any valid directors’ and officers’
liability insurance policy maintained by the Company for the benefit of the
Indemnitee, if any.
               e. Determination: means a determination, and “Determined” means a
matter that has been determined based on the facts known at the time, by: (i) a

 



--------------------------------------------------------------------------------



 



majority vote of a quorum of disinterested directors, or (ii) if a quorum is not
obtainable, or even if obtainable, if a quorum of disinterested directors so
directs, by independent legal counsel in a written opinion, or, in the event
there has been a Change in Control, by the Special Independent Counsel (in a
written opinion) selected by Indemnitee as set forth in Section 6, or (iii) a
majority of the disinterested stockholders of the Company, or (iv) a final
adjudication by a court of competent jurisdiction.
                    f. Excluded Claim: means any payment for Losses or Expenses
in connection with any Claim: (i) based upon or attributable to Indemnitee’s
gaining in fact any personal profit or personal advantage to which Indemnitee is
not entitled; or (ii) for the return by Indemnitee of any illegal payments to
Indemnitee; or (iii) for an accounting of profits in fact made from the purchase
or sale by Indemnitee of securities of the Company within the meaning of
Section 16 of the Exchange Act, or similar provisions of any state law; or
(iv) for acts or omissions not made in good faith or that result from
Indemnitee’s intentional misconduct or knowing violation of law; or (v) the
payment of which by the Company is not permitted by applicable law, including
Section 145 of the DGCL.
                    g. Expenses: means any reasonable expenses incurred by
Indemnitee as a result of a Claim or Claims made against Indemnitee for
Indemnifiable Events including, without limitation, attorneys’ fees, retainers,
court costs, transcript costs, expert witness fees, administrative costs or
fees, costs relating to the payment of any bond reasonably necessary and all
other costs, expenses and obligations (including reasonable travel expenses)
paid or incurred in connection with investigating, defending, being a witness in
or participating in (including on appeal), or preparing to defend, be a witness
in or participate in any Claim relating to any Indemnifiable Event.
                    h. Fines: means any fine, penalty or, with respect to an
employee benefit plan, any excise tax or penalty assessed with respect thereto.
                    i. Indemnifiable Event: means any event or occurrence,
occurring prior to or after the date of this Agreement, related to the fact that
Indemnitee is or was a director, officer, employee, trustee, agent or fiduciary
of the Company, or is or was serving at the request of the Company as a
director, officer, employee, trustee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise, or
by reason of anything done or not done by Indemnitee, including, but not limited
to, any breach of duty, neglect, error, misstatement, misleading statement,
omission, or other act done or wrongfully attempted by Indemnitee, or any of the
foregoing alleged by any claimant, in any such capacity.
                    j. Losses: means any amounts or sums that Indemnitee is
legally obligated to pay as a result of a Claim or Claims made against
Indemnitee for Indemnifiable Events including, without limitation, damages,
judgments and sums or amounts paid in settlement of a Claim or Claims, and
Fines.

 



--------------------------------------------------------------------------------



 



                    k. Person: means any individual, partnership, corporation,
business trust, joint stock company, trust, unincorporated association, joint
venture, governmental authority or other entity of whatever nature.
                    l. Potential Change in Control: shall be deemed to have
occurred if (A) the Company enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control; (B) any Person publicly
announces an intention to take or to consider taking actions which if
consummated would constitute a Change in Control; or (C) the Board of Directors
adopts a resolution to the effect that, for purposes of this Agreement, a
Potential Change in Control has occurred.
                    m. Reviewing Party: means any appropriate person or body
consisting of a member or members of the Company’s Board of Directors or any
other person or body appointed by the Board (including the Special Independent
Counsel referred to in Section 6) who is not a party to the particular Claim for
which Indemnitee is seeking indemnification.
                    n. Subsidiary: means any corporation of which a majority of
any class of equity or voting security is owned, directly or indirectly, by the
Company.
                    o. Trust: means the trust established pursuant to Section 7
hereof.
                    p. Voting Shares: means any issued and outstanding shares of
capital stock of the Company entitled to vote generally in the election of
directors.
          2. Indemnification and Advancement of Expenses.
                    a. In consideration of, and as an inducement to, the
Indemnitee’s rendering valuable services to the Company, the Company agrees that
in the event Indemnitee is or becomes a party to or witness or other participant
in, or is threatened to be made a party to or witness or other participant in, a
Claim by reason of (or arising in part out of) an Indemnifiable Event, the
Company will indemnify Indemnitee to the fullest extent authorized by law,
against any and all Expenses and Losses (including all interest, assessments and
other charges paid or payable in connection with or in respect of such Expenses
and Losses) of such Claim, whether or not such Claim proceeds to judgment or is
settled or otherwise is brought to a final disposition, subject in each case, to
the further provisions of this Agreement.
                    b. In the event Indemnitee is or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Claim by reason of (or arising in part out
of) an Indemnifiable Event, Expenses incurred by Indemnitee shall be paid by the
Company in advance of the final disposition of such action, suit or proceeding.
The Company shall advance Expenses to Indemnitee, on an unsecured and interest
free basis, to the fullest extent authorized by the DGCL.
                    c. Indemnitee undertakes and agrees to reimburse the Company
for all Losses and Expenses paid by the Company in connection with any Claim
against

 



--------------------------------------------------------------------------------



 



Indemnitee in the event and only to the extent that a Determination shall have
been made by a court of competent jurisdiction in a decision from which there is
no further right to appeal that Indemnitee is not entitled to be indemnified by
the Company for such Losses and Expenses because the Claim is an Excluded Claim
or because Indemnitee is otherwise not entitled to payment under this Agreement
or the DGCL.
          3. Limitations on Indemnification. Notwithstanding the provisions of
Section 2, Indemnitee shall not be indemnified and held harmless from any Losses
or Expenses (a) that have been Determined, as provided herein, to constitute an
Excluded Claim; (b) to the extent Indemnitee is indemnified by the Company and
has actually received payment pursuant to the Restated Certificate of
Incorporation, Restated Bylaws, D&O Insurance, or otherwise; or (c) other than
pursuant to the last sentence of Section 4(d) or Section 14, in connection with
any Claim initiated by Indemnitee, unless the Company has joined in or the Board
of Directors has authorized such Claim.
          4. Indemnification Procedures.
                    a. Promptly after receipt by Indemnitee of notice of any
Claim, Indemnitee shall, if indemnification with respect thereto may be sought
from the Company under this Agreement, notify the Company of the commencement
thereof and Indemnitee agrees further not to make any admission or effect any
settlement with respect to such Claim without the consent of the Company, except
any Claim with respect to which the Indemnitee has undertaken the defense in
accordance with the second to last sentence of Section 4(d).
                    b. If, at the time of the receipt of such notice, the
Company has D&O Insurance in effect, the Company shall give prompt notice of the
commencement of the Claim to the insurers in accordance with the procedures set
forth in the respective policies. The Company shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all Losses and Expenses payable as a result of such Claim.
                    c. The Company shall be obligated to pay the Expenses of any
Claim in advance of the final disposition thereof and the Company, if
appropriate, shall be entitled to assume the defense of such Claim, with counsel
satisfactory to Indemnitee, upon the delivery to Indemnitee of written notice of
its election so to do. After delivery of such notice, the Company will not be
liable to Indemnitee under this Agreement for any legal or other Expenses
subsequently incurred by the Indemnitee in connection with such defense other
than reasonable Expenses of investigation; provided that Indemnitee shall have
the right to employ its counsel in such Claim but the Fees and Expenses of such
counsel incurred after delivery of notice from the Company of its assumption of
such defense shall be at the Indemnitee’s expense; provided further that if:
(i) the employment of counsel by Indemnitee has been previously authorized by
the Company; (ii) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of any
such defense; or (iii) the Company shall not, in fact, have employed counsel to
assume the defense of such action, the reasonable Fees and Expenses of counsel
shall be at the expense of the Company.

 



--------------------------------------------------------------------------------



 



                    d. All payments on account of the Company’s indemnification
obligations under this Agreement shall be made within 60 days of Indemnitee’s
written request therefor unless a Determination is made that the Claims giving
rise to Indemnitee’s request are Excluded Claims or otherwise not payable under
this Agreement. All payments on account of the Company’s obligation to pay
Expenses under Section 4(c) of this Agreement prior to the final disposition of
any Claim shall be made within 20 days of Indemnitee’s written request therefor
and such obligation shall not be subject to any such Determination but shall be
subject to Section 2(c) of this Agreement. In the event the Company takes the
position that the Indemnitee is not entitled to indemnification in connection
with the proposed settlement of any Claim, the Indemnitee shall have the right
at its own expense to undertake defense of any such Claim, insofar as such
proceeding involves Claims against the Indemnitee, by written notice given to
the Company within ten days after the Company has notified the Indemnitee in
writing of its contention that the Indemnitee is not entitled to
indemnification. If it is subsequently determined in connection with such
proceeding that the Indemnifiable Events are not Excluded Claims and that the
Indemnitee, therefore, is entitled to be indemnified under the provisions of
Section 2 hereof, the Company shall promptly indemnify the Indemnitee.
          5. Settlement. The Company shall have no obligation to indemnify
Indemnitee under this Agreement for any amounts paid in settlement of any Claim
effected without the Company’s prior written consent. The Company shall not
settle any Claim in which it takes the position that Indemnitee is not entitled
to indemnification in connection with such settlement without the consent of the
Indemnitee, nor shall the Company settle any Claim in any manner which would
impose any Fine or any obligation on Indemnitee, without Indemnitee’s written
consent. Neither the Company nor Indemnitee shall unreasonably withhold their
consent to any proposed settlement.
          6. Change in Control. The Company and Indemnitee agree that if there
is a Change in Control of the Company (other than a Change in Control that has
been approved by a majority of the Company’s Board of Directors who were
directors immediately prior to such Change in Control) then all Determinations
thereafter with respect to the rights of Indemnitee to be paid Losses and
Expenses under this Agreement shall be made only by a special independent
counsel (the “Special Independent Counsel”) selected by Indemnitee and approved
by the Company (which approval shall not be unreasonably withheld) or by a court
of competent jurisdiction. The Company shall pay the reasonable fees of such
Special Independent Counsel and shall indemnify such Special Independent Counsel
against any and all reasonable Expenses, claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto. The
Company covenants and agrees that, in the event of a Change in Control, the
Company will use its best efforts (i) to have the obligations of the Company
under this Agreement including, but not limited to those under Section 7,
expressly assumed by the surviving, purchasing or succeeding entity, or
(ii) otherwise to adequately provide for the satisfaction of the Company’s
obligations under this Agreement, in a manner reasonably acceptable to the
Indemnitee.
          7. Establishment of Trust. Upon the earlier of a Potential Change in
Control or a Change in Control, the Company shall, upon written request by
Indemnitee, create a trust (the “Trust”) for the benefit of the Indemnitee and
from time to time upon written

 



--------------------------------------------------------------------------------



 



request of Indemnitee shall fund the Trust in an amount sufficient to satisfy
any and all Losses and Expenses which are actually paid or which Indemnitee
reasonably determines from time to time may be payable by the Company under this
Agreement. The amount or amounts to be deposited in the Trust pursuant to the
foregoing funding obligation shall be determined by the Reviewing Party, in any
case in which the Special Independent Counsel is involved. The terms of the
Trust shall provide that upon a Change in Control: (i) the Trust shall not be
revoked or the principal thereof invaded without the written consent of the
Indemnitee; (ii) the trustee of the Trust shall advance, within twenty days of a
request by the Indemnitee, any and all Expenses to the Indemnitee (and the
Indemnitee hereby agrees to reimburse the Trust under the circumstances under
which the Indemnitee would be required to reimburse the Company under Section
4(e) of this Agreement); (iii) the Company shall continue to fund the Trust from
time to time in accordance with the funding obligations set forth above;
(iv) the trustee of the Trust shall promptly pay to the Indemnitee all Losses
and Expenses for which the Indemnitee shall be entitled to indemnification
pursuant to this Agreement; and (v) all unexpended funds in the Trust shall
revert to the Company upon a final determination by a court of competent
jurisdiction in a final decision from which there is no further right of appeal
that the Indemnitee has been fully indemnified under the terms of this
Agreement. The Trustee of the Trust shall be chosen by the Indemnitee.
          8. No Presumption. For purposes of this Agreement, the termination of
any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere, or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.
          9. Non-exclusivity, Etc. The rights of the Indemnitee hereunder shall
be in addition to any other rights Indemnitee may have under the Restated
Certificate of Incorporation, the Company’s Restated Bylaws, the DGCL, any vote
of stockholders or disinterested directors or otherwise, both as to action in
the Indemnitee’s official capacity and as to action in any other capacity by
holding such office, and shall continue after the Indemnitee ceases to serve the
Company as a director, officer, employee, agent or fiduciary, for so long as the
Indemnitee shall be subject to any Claim by reason of (or arising in part out
of) an Indemnifiable Event. To the extent that a change in the DGCL (whether by
statute or judicial decision) permits greater indemnification by agreement than
would be afforded currently under the Restated Certificate of Incorporation and
this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change. Subject
to the limitations of Section 3 and except as would cause the Company to violate
applicable law, the benefits under this Agreement will be available to
Indemnittee regardless of any amendment to or revocation of the Company’s
Restated Certificate of Incorporation or Restated Bylaws.
          10. Liability Insurance. To the extent the Company maintains D&O
Insurance, Indemnitee, if an officer or director of the Company, shall be
covered by such policy or policies, in accordance with its or their terms, to
the maximum extent of the coverage available for any director or officer of the
Company.

 



--------------------------------------------------------------------------------



 



          11. Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.
          12. Partial Indemnity, Etc. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses and Losses of a Claim but not, however, for all of the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion thereof to which Indemnitee is entitled. Moreover, notwithstanding
any other provision of this Agreement, to the extent that Indemnitee has been
successful on the merits or otherwise in defense of any or all Claims relating
in whole or in part to any Indemnifiable Event or in defense of any issue or
matter therein, including dismissal without prejudice, Indemnitee shall be
indemnified against all Expenses incurred in connection therewith. In connection
with any Determination as to whether Indemnitee is entitled to be indemnified
hereunder the burden of proof shall be on the Company to establish that
Indemnitee is not so entitled.
          13. Liability of Company. The Indemnitee agrees that neither the
stockholders nor the directors nor any officer, employee, representative or
agent of the Company shall be personally liable for the satisfaction of the
Company’s obligations under this Agreement and the Indemnitee shall look solely
to the assets of the Company for satisfaction of any claims hereunder.
          14. Enforcement. Indemnitee’s right to indemnification and other
rights under this Agreement shall be specifically enforceable by Indemnitee only
in the state or Federal courts of the States of Delaware or Maryland and shall
be enforceable notwithstanding any adverse Determination by the Company’s Board
of Directors, independent legal counsel, the Special Independent Counsel or the
Company’s stockholders and no such Determination shall create a presumption that
Indemnitee is not entitled to be indemnified hereunder. In any such action the
Company shall have the burden of proving that indemnification is not required
under this Agreement. In the event that any action is instituted by Indemnitee
under this Agreement, or to enforce or interpret any of the terms of this
Agreement, Indemnitee shall be entitled to be paid all Expenses incurred by
Indemnitee with respect to such action, unless the court determines that each of
the material assertions made by Indemnitee as a basis for such action were not
made in good faith or were frivolous.
          15. Severability. In the event that any provision of this Agreement is
determined by a court to require the Company to do or to fail to do an act which
is in violation of applicable law, such provision (including any provision
within a single section, paragraph or sentence) shall be limited or modified in
its application to the minimum extent necessary to avoid a violation of law,
and, as so limited or modified, such provision and the balance of this Agreement
shall be enforceable in accordance with their terms to the fullest extent
permitted by law.

 



--------------------------------------------------------------------------------



 



          16. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware applicable to agreements
made and to be performed entirely within such State.
          17. Consent to Jurisdiction. The Company and the Indemnitee each
hereby irrevocably consent to the jurisdiction of the courts of the States of
Delaware and Maryland for all purposes in connection with any action or
proceeding which arises out of or relates to this Agreement and agree that any
action instituted under this Agreement shall be brought only in the state and
Federal courts of the States of Delaware and Maryland.
          18. Notices. All notices, or other communications required or
permitted hereunder shall be sufficiently given for all purposes if in writing
and personally delivered, telegraphed, telexed, sent by facsimile transmission
or sent by registered or certified mail, return receipt requested, with postage
prepaid addressed as follows, or to such other address as the parties shall have
given notice of pursuant hereto:

         
 
  If to the Company, to:    
 
       
 
  Ciena Corporation
1201 Winterson Road
Linthicum, Maryland 21090
Attention: General Counsel    
 
       
 
  If to the Indemnitee, to:    
 
       
 
 
 
   
 
       
 
 
 
   

          19. Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original and all of which, when taken together, shall
constitute one and the same instrument.
          20. Successors and Assigns. This Agreement shall be binding upon all
successors and assigns of the Company, including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company. The rights to
indemnification and advancement of Expenses provided herein shall continue as to
Indemnitee after Indemnitee has ceased to be a member of the Board of Directors
and/or no longer serves as an officer of the Company, and shall inure to the
benefit of Indemnitee’s successors and assigns, heirs, executors,
administrators, conservators and guardians of Indemnitee.
          21. Amendment; Waiver. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless made in a writing
signed by each of the parties hereto. No waiver of any of the provisions of this
Agreement shall be deemed or

 



--------------------------------------------------------------------------------



 



shall constitute a waiver of any other provision hereof (whether or not similar)
nor shall such waiver constitute a continuing waiver.
     IN WITNESS WHEREOF, the Company and Indemnitee have executed this Agreement
as of the day and year first above written.

                  Ciena Corporation       Indemnitee
 
               
By:
               
 
           
 
               
Title:
          Name:    
 
               
 
               
Date:
          Date:    
 
               

 